Case 1:19-cr-00488-RM Document 33 Filed 09/11/20 USDC Colorado Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

CASE NO.      19-CR-00488-RM

UNITED STATES OF AMERICA,

              Plaintiff,

v.

RICHARD HOLZER,

            Defendant.
______________________________________________________________________________

                           NOTICE OF DISPOSITION
______________________________________________________________________________

       Defendant, Richard Holzer, by and through counsel, Mary V. Butterton and David Kraut,

Assistant Federal Public Defenders, hereby notifies this Honorable Court that a disposition has

been reached in his case with the government. The defendant would request a change of plea

hearing for the court to consider a proposed plea agreement.

       Respectfully submitted this 11th day of September, 2020.

                                            Respectfully submitted,

                                            VIRGINIA L. GRADY
                                            Federal Public Defender


                                            s/ Mary V. Butterton
                                            MARY V. BUTTERTON
                                            Assistant Federal Public Defender
                                            633 17th Street, Suite 1000
                                            Denver, CO 80202
                                            Telephone: (303) 294-7002
                                            FAX: (303) 294-1192
                                            Mary_Butterton@fd.org
                                            Attorney for Defendant
Case 1:19-cr-00488-RM Document 33 Filed 09/11/20 USDC Colorado Page 2 of 3




                                  s/ David Kraut
                                  DAVID KRAUT
                                  Assistant Federal Public Defender
                                  633 17th Street, Suite 1000
                                  Denver, CO 80202
                                  Telephone: (303) 294-7002
                                  FAX: (303) 294-1192
                                  David_Kraut@fd.org
                                  Attorney for Defendant




                                     2
Case 1:19-cr-00488-RM Document 33 Filed 09/11/20 USDC Colorado Page 3 of 3




                                CERTIFICATE OF SERVICE

  I hereby certify that on September 11, 2020, I electronically filed the foregoing with the Clerk
of Court using the CM/ECF system, which will send notification of such filing to the following
e-mail addresses:

       Julia Martinez, Assistant U.S. Attorney
       Email: julia.martinez@usdoj.gov

 and I hereby certify that I have mailed or served the document or paper to the following non-
 CM/ECF participant in the manner (mail, hand-delivery, etc.) indicated by the non-participant’s
 name:

       Richard Holzer (Via U.S. Mail)



                                              s/ Mary V. Butterton
                                              MARY V. BUTTERTON
                                              Assistant Federal Public Defender
                                              633 17th Street, Suite 1000
                                              Denver, CO 80202
                                              Telephone: (303) 294-7002
                                              FAX: (303) 294-1192
                                              Mary_Butterton@fd.org
                                              Attorney for Defendant




                                                 3
